IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 761 MAL 2017
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
              v.                            :   Order of the Superior Court at No.
                                            :   2093 MDA 2016 entered on October
                                            :   24, 2017, affirming the Judgment of
TIMOTHY MARTIN DUKE,                        :   Sentence of the York County Court of
                                            :   Common Pleas at No. CP-67-CR-
                    Petitioner              :   0007563-2015 entered on November
                                            :   22, 2016


                                       ORDER



PER CURIAM                                            DECIDED: May 16, 2018

      AND NOW, this 16th day of May, 2018, the Petition for Allowance of Appeal is

GRANTED. Further, the ruling of the Superior Court is VACATED and the case is

REMANDED to the trial court for a reconsideration in light of this Court’s decision in

Commonwealth v. Romero, 37 EAP 2016, ___ A.3d ___, 2018 WL 1960611 (Pa. 2018).